United States Court of Appeals
                         For the First Circuit


No. 18-1039

                       UNITED STATES OF AMERICA,

                               Appellee,

                                   v.

                             DAVID WRIGHT,

                         Defendant, Appellant.


                              ERRATA SHEET
     The opinion of this Court, issued on August 28, 2019, is
amended as follows:
        Starting on page 7, line 1, replace:
             However, such information can be so used only
             "with the approval of the Attorney General if
             the information indicates a threat of death or
             serious bodily harm to any person." Id.
with:
             However,    "[i]n   the    event"   that    the
             government's after-the-fact application to
             the FISC "is denied, or in any other case where
             the electronic surveillance is terminated and
             no    order    is    issued    approving    the
             surveillance," such information can be so used
             only "with the approval of the Attorney
             General if the information indicates a threat
             of death or serious bodily harm to any
             person." Id.
     On page 44, line 20-21, replace "reduced the government's
burden to prove" with "relieved the government of its burden to
prove"